Citation Nr: 0410817	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
hypertensive heart disease, hypertension, prior to January15, 
1999.  

2.  Entitlement to an increased for hypertensive heart disease, 
currently evaluated as 60 percent disabling from January 15, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to December 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board in 
December 1998 when it denied service connection for hearing loss 
and remanded service connection for a skin condition and an 
increased in initial rating for hypertension.  In August 2001, the 
case again came before the Board on the issues of service 
connection for a skin condition and entitlement to a higher rating 
for hypertension.  The Board denied the former issue and 
bifurcated the latter one into two periods of entitlement.  In its 
current status, the case returns to the Board following completion 
of development made pursuant to its August 2001 remand.  

In June 1998, the veteran provided testimony at a Travel Board 
hearing, before a Veterans Law Judge who is no longer employed at 
the Board.  The veteran was given an opportunity to testify before 
a current member of the Board, but did not respond to the 
questionnaire that was issued to him in April 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Prior to January 1999, the veteran's diastolic blood pressures 
were not shown to be predominantly 110 or more and his systolic 
blood pressures from January 1998 (when the law changed) was not 
shown to be predominantly 200 or more; the veteran required daily 
medication.  

3.  Since January 1999, the veteran has not shown diastolic 
pressures of predominantly 130 or more, is not shown to have 
marked heart enlargement, confirmed by X-ray examination and is 
not shown to have congestive heart failure moreover, the veteran 
is not shown to be restricted from more than sedentary employment.  

4.  The veteran has a current METs of 8.4, good left ventricular 
function and an ejection fraction of 75 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating no more than 10 percent 
prior to January 15, 1999, for hypertension have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Codes 7007, 7101 (2003); 
4.104, Codes 7007, 7101 (1997).   

2.  The criteria for a rating in excess of 60 percent from January 
15, 1999 for hypertensive heart disease have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.104, Codes 7007, 7101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claim Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  

VA must notify the claimant of evidence and information necessary 
to substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his claim by 
means of the discussion in the January 1996 rating decision, the 
April 1997 statement of the case, a December 2002 supplemental 
statement of the case and the December 1998 and August 2001 Board 
remands.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a letter 
dated in November 2001, the RO asked him to specify where he had 
received treatment and solicited releases to obtain his private 
records.  The RO also informed him that it would request these 
records.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the veteran's available VA treatment records.  In 
addition, the appellant was afforded the opportunity to provide 
testimony at a Travel Board hearing, conducted in June 1998.  

The United States Court of Appeals for Veteran Claims' (Court) in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In the veteran's case, as noted above, the 
RO issued the initial rating decision in January 1996, prior to 
the enactment of VCAA, the notice of which was issued initially in 
the August 2001 Board remand.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  In this case, the veteran was 
notified of the VCAA by virtue of the August 2001 Board decision.  
Additional development was accomplished on behalf of his claim in 
consequence thereof, and he was afforded additional opportunity to 
submit more evidence.  Thereafter, his claim was reviewed in the 
December 2002 supplemental statement of the case after the efforts 
to develop his claim had been exhausted. 

In addition, the Court in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the veteran does not specifically contain the "fourth element," 
the Board finds that the appellant was invited to submit 
additional evidence in the December 1998 and August 2001 Board 
remands.  Moreover, the veteran was afforded to opportunity to 
provide testimony at a Travel Board hearing.  It is significant to 
noted that the appellant has not identified any additional 
evidence that has not been made a part of his record.  
Consequently, the Board finds that deciding the claim will not be 
prejudicial to the appellant.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The basis of 
disability evaluations is the ability of the body as a whole, or 
of the psyche, or of a system or organ of the body to function 
under the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-support.  
38 C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  In considering 
the severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Service connection was established for hypertension in a January 
1996 rating decision.  The veteran was afforded a 10 percent 
rating under the provisions of 38 C.F.R. § 4.104, Code 7101.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern).  In 
Fenderson, the United States Court of Appeals for Veterans Claims, 
hereinafter the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible for 
a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

In a January 2000 rating decision, the originating agency 
reclassified the veteran's service connected disability as 
hypertensive heart disease under the provisions of 38 C.F.R. § 
4.104, Code 7007.  The veteran was afforded a 60 percent rating 
under this provision, effective January 15, 1999.  Where the 
veteran has filed a notice of disagreement as to an RO decision 
assigning a particular disability rating, a subsequent RO decision 
awarding a higher rating but less than maximum available benefit 
does not abrogate the pending appeal; hence, no new juridiction-
confirring notice of disagreement must be filed as to the 
subsequent decision.  Ab v. Brown, 6 Vet.App. 35, 38 (1993).  

The Board notes that, during the pendency of this appeal, the 
criteria for rating cardiovascular disorders were amended 
effective January 12, 1998. 62 Fed.Reg. 65207-65224 (December 11, 
1997).  In Karnas v Derwinski, 1 Vet. App. at 312-13, the United 
States Court of Appeals for Veterans Claims, (previously the 
United States Court of Veterans Appeals; hereinafter the Court) 
held that, when there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the claimant, 
unless Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  

The General Counsel of VA, in a precedent opinion, has held that 
the determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be made on 
a case-by-case basis.  VAOPGCPREC 11-97.  According to the cited 
opinion, when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether the 
amended regulation is more favorable to the claimant than the 
prior regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

In Kuzma v Principi, 341 F.3d 1327 (Fed. Cir. 2003), Federal 
Circuit overruled the Karnas rule as it applies to determining 
whether a statute or regulation applies to cases pending when the 
new provision was enacted or issued.  The Federal Circuit 
overruled Karnas "to the extent [it] conflict[s] with the Supreme 
Court's and our own binding authority."  Under the Supreme Court's 
precedents, if applying a new statute or regulation to a pending 
claim would have a genuinely retroactive effect, it may not be 
applied, but if there would be no such retroactive effect, the new 
statute or regulation must ordinarily be applied.  VAOPGCPREC 7-
2003 (November 19, 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 (April 
10, 2000) addresses the subject of retroactive applicability of 
revised rating schedule criteria to increased rating claims.  In 
brief, the opinion holds that when a provision of the VA rating 
schedule is amended while a claim for an increased rating under 
that provision is pending, the Board should 1) determine whether 
the intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of the 
regulatory change and; 3)  the Board should apply the prior 
regulation to rate veteran's disability for periods proceeding the 
effective date of the regulatory change.  Id. 

The provisions of 38 C.F.R. § 4.104, Code 7101, in effect prior to 
January 12, 1998 provided that the minimal rating of 10 percent 
was afforded hypertensive vascular disease (essential arterial 
hypertension) with diastolic pressure of predominantly 100 or 
more.  The next higher evaluation of 20 percent required a 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  The next higher evaluation of 40 percent requires 
diastolic pressure of predominantly 120 or more and moderately 
severe symptoms.  The next higher schedular evaluation is 60 
percent.  This requires a diastolic pressure predominantly 130 or 
more and severe symptoms.  This is the highest schedular rating 
for hypertension.  The note that follows states that:  When 
continuous medication is shown necessary for control hypertension 
with a history of diastolic pressure of predominantly 100 or more, 
a minimum rating of 10 percent will be assigned.  38 C.F.R. § 
4.104, Code 7101 (1997).  

Under the amended version, a minimum rating of 10 percent is 
provided for diastolic pressure predominantly 100 or more, or 
systolic pressure of predominantly 160 or more, or for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  The next 
higher evaluation of 20 percent requires pressure of predominantly 
110 or more, or systolic pressure of predominantly 200 or more.  
The next higher evaluation of 40 percent requires diastolic 
pressure of 120 or more, and the evaluation of 60 percent requires 
a diastolic pressure of predominantly 130 ore more.  This is the 
highest shedular rating for hypertension.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated systolic 
hypertension means that systolic blood pressure is predominantly 
160mm or greater with a diastolic blood pressure of less that 
90mm.  The note that follows states that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two or 
more times on at least three different days.  38 C.F.R. § 4.104 
Code 7101 (2003).  

With respect to hypertensive heart disease, the Board observes 
that the provisions in effect prior to January 12, 1998 provided 
for a 30 percent rating with definite enlargement of the heart, 
sustained diastolic hypertension of 100 or more and moderate 
dyspnea on exertion.  The next higher evaluation of 60 percent 
required marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond the mid-clavicular line, 
sustained diastolic hypertension, diastolic of 120 or more which 
may have been later reduced, dyspnea on exertion, with light 
manual labor precluded.  The next higher evaluation of 100 percent 
requires definite signs of congestive failure, with more than 
sedentary employment precluded.  

Under the new rating criteria, hypertensive heart disease is 
afforded a 10 percent rating for workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  An 
evaluation of 30 percent requires workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 
percent rating is productive of more than one episode of acute 
congestive heart failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally a 100 percent rating requires chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent.   

Prior to January 1999

VA reports of evaluation and treatment show that the veteran 
complained of shortness of breath in November 1994 and had blood 
pressures of 156/114 and 168/108.  Repeat examination showed blood 
pressures were 152/102, 181/95, 152/98, 154/88, 168/90, 156/95 and 
196/104.  

The veteran underwent VA examination in July 1995.  At that time, 
he presented a history of hypertension, diagnosed in 1977.  He 
reported that he was taking daily medication for that condition.  
His blood pressure was 177/99.  The pertinent diagnosis was 
hypertension.  The Board observes that the veteran reported having 
chest pain, but this symptom was thought to be of gastrointestinal 
origin, namely gastroesophageal reflux.  Chest X-rays accomplished 
in March of that year showed a normal heart silhouette.  

The veteran was hospitalized at a VA facility in January 1997.  At 
that time, veteran's recorded blood pressure was 146/90.  

The Board observes that only the old criteria for hypertension was 
applicable prior to January 1998.  Over that interval, the veteran 
did not shown sufficient disability to warrant a higher schedular 
rating for his service-connected hypertension.  Hypertensive heart 
disease was not diagnosed at that time and the veteran's blood 
pressure readings were not of sufficient disability to satisfy the 
requirements of the next higher evaluation of 20 percent.  
Specifically, the veteran did not have a diastolic pressure of 
predominantly 110 or more with definite symptoms.  

The Board observes that the new criteria came into effect in 
January 1998.  Yet, under the specific facts of the veteran's 
case, neither the old nor the new criteria is more favorable to 
the veteran.  The evidence of record between that time and January 
1999 consists of reports of VA outpatient treatment showing that 
the veteran's recorded blood pressures were 148/102 and 129/74 in 
April 1998.  The Board also observes that there is no indication 
of hypertensive cardiovascular disease from the available records.  

The veteran provided testimony at a Travel Board hearing in June 
1998, at which time, he related information concerning the 
severity of his service-connected cardiovascular disease.  The 
veteran submitted a statement to show his blood pressures for May 
(presumeably 1998) to demonstrate the extent of his elevated blood 
pressure.  The recorded systolic blood pressures were as high as 
177 and the diastolic blood pressures were as high as 133.  
Nevertheless, official examination and objective clinical evidence 
fails to disclose the degree of disability warranting an 
evaluation higher than 10 percent for hypertension.  Diastolic 
blood pressures were not predominantly 110 or more , and systolic 
blood pressures from January 1998 (when the law changed) were not 
shown to be predominantly 200 or more.  

An X-ray report, dated in August 1998 shows that the veteran chest 
films taken in July of that year showed cardiomegaly.  The veteran 
underwent a treadmill test with Holter monitor in August 1998.  At 
that time, the test was terminated at the request of the veteran 
who began to experience severe shortness of breath.  No ischemic 
changes, arrythmia or abnormal blood pressure response was 
observed.  Chest X-rays conducted in November 1998 were 
interpreted as showing no abnormality; thus cardiomegaly shown on 
films in July 1998 was not confirmed.  The veteran did not show 
definite heart enlargement or sustained diastolic blood pressure 
of  100 or more, although there was dyspnea demonstrated on 
exertion.  In view of the foregoing, the preponderance of the 
evidence does not support an evaluation in excess of 10 degrees 
for hypertension prior to January 15, 1999.  

Since January 15, 1999

He veteran underwent a VA heart examination in January 1999.  The 
veteran's blood pressures were 226/120, 218/120 and 169/120.  The 
veteran was diagnosed with probable hypertensive heart disease 
with symptoms occurring at METs level of 4.  The veteran was also 
noted to have essential hypertension poorly controlled.  At that 
time, the veteran presented no history of cardiac illness; he had 
no myocardial infarction, congestive heart failure or acute 
rheumatic heart disease.  However, he reported having sharp, 
stabbing chest pain over the left side of the chest with radiation 
down the left arm into the fingers.  The pain was associated with 
numbness of the left arm shortness of breath, dizziness and severe 
headaches.  Pain was relieved by rest and relaxation, and symptoms 
are precipitated by exertion or stress.  

An August 1999 VA examination report reflects that the examiner 
reviewed examination report from January 1999, and determined that 
echocardiogram revealed moderate left ventricular hypertrophy with 
good left ventricular function and an ejection fraction of 75 
percent.  On these bases, the examiner opined that the diagnosis 
of mild hypertensive heart cardiovascular disease was justified.  

The veteran underwent VA examination in December 2001.  At that 
time, the veteran reported having exertional dyspnea upon 
ambulation in excess of five average blocks at an average rate of 
speed.  Symptoms were also produced with stair climbing.  His METs 
level was estimated at 6 to 7.  He experienced a dull 
substernal/precordial chest pain approximately once weekly, 
shortness of breath, and radiational chest pain into the left 
shoulder and left upper extremity.  This chest pain was not 
relieved by nitroglycerin.  The veteran was also noted to have 
gastroesophageal reflux, and atypical chest pain was thought be 
related to GERD as well.  Chest X-ray examination accomplished in 
December 2001 showed heart size and background vasculature were 
normal.  Lung fields were free, and there was no mention of 
congestive heart failure.  The echocardiogram revealed concentric 
left ventricular hypertrophy with good left ventricular function 
and an ejection fraction of 70 percent.  

A cardiac stress test, conducted in February 2002 showed that the 
veteran had good work tolerance with METs of 8.4 and no evidence 
of ischemic changes or congestive heart failure.  

Under the facts of the veteran's case, neither the old or the new 
criteria is more favorable to the veteran.  The preponderance of 
the evidence is against the claim for an increased rating under 
both versions of the law.  In particular, the veteran is not shown 
to be restricted from more than sedentary employment.  The veteran 
has a current METs of 8.4, good left ventricular function and an 
ejection fraction of 75 percent.  Accordingly, the criteria for an 
evaluation in excess of 60 percent are not satisfied currently.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States Court 
of Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit under 
the laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the RO.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities" 
is made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods 
of hospitalization as to render impractical the application of the 
regular schedular standards.  Id.  

The Board finds that the schedular evaluations in this case are 
not inadequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not required 
frequent hospitalization as a result of service-connected 
disability.  Although it is conceivable that heart disease would 
result in an adverse affect on his employment, the Board observes 
that the veteran is shown currently to have good work tolerance 
and METS of 8.4. The veteran is advised that evaluations of 10 and 
60 percent contemplate the degree of disability demonstrated over 
the periods in question.  Thus, the service-connected hypertension 
and heart disease are not shown to be productive of marked 
interference with the veteran's employment.  In view of the 
foregoing, the consideration of an extraschedular rating is not 
appropriate at this time.  


ORDER

An initial rating higher than 10 percent prior to January 15, 
1999, for hypertension is denied. 

An increased rating for hypertensive vascular disease, currently 
evaluated as 60 percent disabling is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



